Title: From George Washington to Brigadier General Alexander McDougall, 20 February 1777
From: Washington, George
To: McDougall, Alexander



Dear Sir
Head Quarters Morristown 20th Feby 1777

I am glad to find by yours of the 16th that your Health is sufficiently re-established to enable you to do your duty.
Considering the great dependance which we shall be under the necessity of putting upon Militia for a while longer, we certainly ought not to remove a General Officer from a post, to which, he can, by his influence, draw them when they are wanted. Upon this principle, you were right in waiting an answer, before you forwarded General James Clintons letter to him. I desire it may now be stopped, and that he may continue in the command of the Forts, the Garrisons of which he will endeavour to keep up by all the ways and means in his power, till our regular Troops take possession.
I should [be] very well pleased if Colo. Gilman’s Regiment could be prevailed upon to stay till the middle of March, by any other means than the advance of Money. As I fear that the moment they have got it, they will make use of it to carry them home. If any advance is necessary, I will settle that matter with Major Genl Lincoln when they are discharged.
previous to the receipt of your letter, I had information that Supplies of provisions were going to the Enemy from paramus & Hackinsack, and I wrote to Genl George Clinton, to send a party of Men from his Corps to cover that part of the Country and stop any further practices of that kind.
I do not apprehend you will be in any danger of an Attack in your quarter for some time yet, as the Enemy from their late Motions are drawing this way. Whenever our Regiments of Artillery are raised, you

may depend that the Forts up the River will have their proportion. In the mean time a part of the Men who compose the Garrison might be set apart and exercised in loading and firing the Cannon. This is a shift we are obliged to make, for we have very few regular Artillery men.
I shall write to Connecticut to send in all the Officers who were taken at princetown; which will answer the end of their petition in a manner most agreeable to themselves.
I will order the Judge Advocate to draw up a Commission empowering you to hold General Courts Martial at your post.
Having occasion to write to Colo. Livingston; I shall desire him to drop his Expedition for the present, as he may probably be of more use and advantage nearer home.
I am obliged to you for the information you give me respecting the Behaviour of part of Webbs Regiment; if they have not recd their pay it shall be stopped, but if they have, it will not be the first or greatest imposition that has been put upon the public. I am Dear Sir Your most obt Servt

Go: Washington

